Citation Nr: 0429913	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  02-21 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating higher than 40 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from November 1969 to November 
1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2001decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which granted service connection for diabetes mellitus due to 
exposure to herbicides (Agent Orange) and assigned a 40 
percent disability rating retroactively effective from July 
9, 2001.  The veteran wants a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

At the time of the RO's December 2001 decision, service 
connection was already in effect for bilateral metatarsalgia 
with plantar callosities and post-operative bunionectomy, 
rated 30 percent disabling.  The December 2001 rating action 
also granted service connection, secondary to diabetes 
mellitus, for neuropathy of the left and right upper 
extremities and assigned initial 20 percent disability 
ratings for each.  Service connection, secondary to diabetes 
mellitus, was also granted for neuropathy of the left and 
right lower extremities which were both assigned initial 10 
percent disability ratings.  This resulted in an increase in 
the combined disability evaluation, when considering the 
addition of the bilateral factor, from 30 percent to 80 
percent.  

A more recent April 2002 RO decision granted a total 
disability rating based on individual unemployability (TDIU), 
effective July 9, 2001.  And in an even more recent decision 
in December 2002, pursuant to the holding of the United 
States Court of Appeals for the Federal Circuit in Liesegang 
v. Sec. of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002), 
the RO granted earlier effective dates of May 8, 2001, for 
service connection and the ratings assigned for the diabetes 
and secondary conditions associated with it.  The RO also 
granted the same earlier effective date for the TDIU.  And a 
May 2003 RO decision granted basic eligibility to 
Dependent's Educational Assistance - also effective May 8, 
2001.




FINDING OF FACT

The veteran's service-connected diabetes mellitus is 
manifested by twice daily injections of insulin, restricted 
diet, and regulation of activities, but he does not have 
weight loss, episodes of ketoacidosis or hypoglycemic 
reactions.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 40 
percent for diabetes mellitus.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.119, 
Diagnostic Code 7913 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and implementing regulations eliminated the requirement 
of submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  
See also Valiao v. Principi, 17 Vet. App. 229, 332 (2003) 
(implicitly holding that RO decisions and statements of the 
case may satisfy this requirement).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) (withdrawing it's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  The 
Court addressed both the timing and content of these notice 
requirements.  Id. at 120 21.  Even more recently, in 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini 
II.  The Board is bound by the precedent opinions of VA's 
General Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).  

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them.

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini, 18 Vet. App. at 115.  As 
interpreted by VAOGCPREC 7-2004, the Pelegrini II Court did 
not hold that, if this notice was not provided because VA had 
decided a claim before November 9, 2000, the case must be 
returned to the AOJ for the adjudication to start anew as 
though no previous adjudication had occurred.  Id. at 120.  
Rather, the Pelegrini II Court "'specifically recognizes 
that where, as here, notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice specifically complying with [the VCAA 
notification provisions] because an initial AOJ adjudication 
had already occurred.'"  Pelegrini II, at 120.  Therefore, 
according to GC, the Pelegrini II Court did not hold that VA 
must vitiate all AOJ decisions rendered prior to November 9, 
2000 denying claims that were still pending before VA on that 
date in order to provide VCAA notice and adjudicate the 
claims anew.  VAOGCPREC 7-2004 at 2-3.  

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120-21.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2003).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by a Statement 
of the Case (SOC) or Supplemental SOC (SSOC) as long as the 
document(s) meets the four content requirements listed 
above.  

In this case at hand the claim stems from a rating action in 
December 2001 that was after the enactment of the VCAA, and 
the VCAA notice in June 2003 was after the denial.  
Nevertheless, there has been compliance with the holding in 
Pelegrini II.  

In Pelegrini II, the Court stated it was (1) "neither 
explicitly nor implicitly requiring the voiding or 
nullification of any AOJ action or decision and (2) the 
appellant is entitled on remand to VCAA-content-complying 
notice."  Id., at *28.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7194(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
*32-*33, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").  This suggests that in cases where, as here, the 
VCAA notice was sent after the RO's initial unfavorable 
decision, it is appropriate for the Board to remand the claim 
to the RO for further development and readjudication.

Here, though, a remand for this reason is unnecessary because 
any defect with respect to the timing of the VCAA notice was 
mere harmless error.

There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice after 
an initial adverse adjudication.  While the VCAA notice was 
not given prior to the RO's December 2001 adjudication, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of the claim, and to 
respond to his VA notices.  Indeed, he had time to identify 
and/or submit additional supporting evidence after issuance 
of the statement of the case and the June 2003 VCAA letter 
(containing the VCAA notice).  And this all occurred before 
actual certification of his appeal to the Board.  Moreover, 
even once his appeal arrived at the Board, he had still 
additional time (90 more days) to identify and/or submit 
additional supporting evidence and even beyond that with 
justification for delay.  38 C.F.R. § 20.1304.  Therefore, 
notwithstanding the requirements of Pelegrini II as to the 
timing of the VCAA notification, deciding this appeal at this 
juncture is not prejudicial error to him.

As for the "fourth element" of the notice cited in 
Pelegrini II, although there is no VCAA notification 
containing the precise language specified in this decision, 
the Board finds that the veteran was otherwise fully notified 
of the need to give VA any evidence pertaining to his claim.  
Furthermore, in a recent precedent opinion of VA's General 
Counsel (issued after Pelegrini I, but before Pelegrini II), 
it was held that the language in Pelegrini stating that VA 
must request all relevant evidence in the claimant's 
possession was mere dictum and, thus, not binding.  
See VAOGCPREC 1-2004 (Feb. 24, 2004) (the Court's statements 
in Pelegrini that sections 5103(a) and 3.159(b)(1) require VA 
to include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA).  The Board is bound by the precedent opinions 
of VA's General Counsel, as chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c). 

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.  
The veteran's service medical records (SMRs) and VA 
outpatient treatment (VAOPT) records are on file.  Private 
clinical records are also on file, although they do not 
pertain to treatment or evaluation of his diabetes.  Also on 
file is a September 2001 VA examination relative to the 
severity of this condition diabetes.  Moreover, although 
offered the opportunity, he declined to testify at a hearing 
in support of his claim.

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Laws and Regulations

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of impairment is of primary importance.  But that 
holding is not applicable in this particular case because, 
here, the veteran timely appealed the rating initially 
assigned for his diabetes just after establishing his 
entitlement to service connection for it.  So VA must 
consider his claim in this context, which includes 
determining whether he is entitled to a "staged" rating to 
compensate for times since filing his claim when his diabetes 
may have been more severe than at other times during the 
course of his appeal.  See Fenderson, 12 Vet. App. at 125-26.

Diabetes that requires insulin, restricted diet, and 
regulation of activities is evaluated as 40 percent 
disabling.  Diabetes that requires insulin, a restricted 
diet, and regulation of activities, with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalization per year, or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated, is rated as 60 percent 
disabling.  Diabetes mellitus is evaluated as 100 percent 
disabling when it requires more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalization per year, 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength, or complications 
that would be compensable if separately evaluated.

Note 1 to 38 C.F.R. § 4.119, Diagnostic Code 7913, states 
that compensable complications of diabetes are to be 
separately rated unless they are part of the criteria used to 
support a 100 percent evaluation.  Note 2 states that 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.   

Analysis

Official examination in September 2001 noted the veteran took 
twice daily injections of insulin.  Clearly then, he must 
also restrict his diet and regulate his activities.  But 
these are the criteria for a 40 percent rating, which he 
already has.

There is no evidence, however, suggesting the veteran has 
experienced episodes of ketoacidosis or hypoglycemic 
reactions, which are compatible with a higher rating.  
Furthermore, he has not been hospitalized for complications 
of diabetes since his initial VA hospitalization in 1997.  
Also, his weight has at least been maintained, if not 
increased, despite being on a restricted diet for many years.  
In fact, the medical records note that he is obese.  And 
although he complained of blurred vision during his VA 
examination in September 2001, an eye evaluation at that time 
was within normal limits - so no diabetic retinopathy.  The 
evidence shows fairly large doses of insulin are needed to 
control his diabetes, but this, alone, is insufficient to 
show he is entitled to an initial evaluation higher than 40 
percent under the applicable rating criteria.

It also deserves mentioning that the veteran already has 
received separate compensable ratings for additional 
conditions caused by his diabetes.  Specifically, he has 
separate 20 percent ratings for the peripheral neuropathy 
affecting his left and right upper extremities, and he has 
separate 10 percent ratings for the peripheral neuropathy 
affecting his left and right lower extremities.  So the part 
and parcel disability attributable to these residual 
conditions already has been taken into account, and there is 
no appeal currently before the Board concerning whether he is 
entitled to higher ratings for these additional conditions.  
38 C.F.R. § 20.200.

The 40 percent rating presently in effect contemplates there 
will be large insulin dosage, restricted diet, and careful 
regulation of activities.  And while the veteran need not 
satisfy all the listed criteria for a higher rating, see 
38 C.F.R. § 4.21, the preponderance of the evidence shows 
that his functional impairment does not warrant a higher 
rating - especially since he does not have episodes of 
ketoacidosis or hypoglycemic reactions, which are required 
for a 60 percent rating or the 100 percent schedular rating 
that he requested in his VA Form 9.

As to the latter, because the veteran does not meet the 
criteria for a 100 percent rating, the other compensable 
diabetic complications are assigned separate ratings.  Thus, 
the proper schedular rating at this time is 40 percent.  38 
C.F.R. § 4.7.

Because during the time for which service connection has been 
in effect the veteran has not had weight loss, episodes of 
ketoacidosis or hypoglycemic reactions, a staged rating is 
not warranted either.  See Fenderson, 12 Vet. App. at 125-26.

The evidences does not portray an unusual or exceptional 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization due to 
the diabetes, as to render impractical the application of the 
regular schedular rating standards.  Thus, a higher rating 
also is not warranted on an extraschedular basis.  38 C.F.R. 
§ 3.321(b).  See, too, Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Since, for the reasons stated, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim for a rating higher than 40 
percent for diabetes mellitus must be denied.  38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for an initial rating higher than 40 percent for 
diabetes mellitus is denied. 



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



